.




       a
                                     Jlye   12, ‘1951
                                                            .;

    Hea Stuart B. Lumpklar.                 optnioo     No. V-1.)86.
    County Attornef
    Ellis County ~’                         Re:     Legality of a property  owner
    ~Waxahactie, Texas.                             emflloyhg    mlicensed pereons
                                                    to do plumbiq work on prop-
                                                    erty nhl& he ~owmsbat which
                                                    he does not awn Or oceapy a8
                                                   ‘his horn&, Qr&er rathorfty of
                                                    the exceptto@ &owed in Arti-
                                                    cle 6243-101, Siatkh f;.Sub-
    Dqar sir:                                       sectiop.&i),
                                                              .:. v,c,s.    :     ,~,,,

                 Y-i   ‘request for an op&&m r&Mctu that a bofldia    cop-
                                                                    f :
    tractor ia Wmcahachie ha8 purchaokd certa&a ploperty”uQob w fch
    he @tends. to cpaatgact a houee Cot the p~poro of r*ealc,    He does
    not have any hateration of occupying the lwue8 ae a horcre and does
    not now occupy any of the land upon ahi& the &oust ia being built
    as a home. The contractor in question I$ not a licensed plumber,
    nor  are the pereone he propoxes to oee in 1ostaUiag the plumbing,

                    B&d      on the above facts,    &u apk’~h~ h&$ag~,ques-
    eon:            ‘..,
                    ‘Where
                         a Qersoo Owns pu@peVtI’( ti doe6 not
                     regard
           a c c u & ‘k     su c h ( LB h ie ‘homel maphe h a ve
           plumbing work done on Such building     by LLineelf or
           by unlicensed persons or emptoyeus, under +etion‘
           3, subsecrson a, of Artlc’le No, 6245*1037”

                Article 6243-101, Vernon’s Civil Statate6, “The Plumb-
    ing License Law of 1947;’ forbudihg     Qlumbfng work by those who
    do not hold State lic,enses, was enacted by the 50th Legislature in
     1947. Acts 60th Leg., 1947# eh. 315, p, 192. Section 3 of the act in
    question provides in part a8 1%110~6:

                  ‘Sec. 3, The folloting          kcte, work and conduct
           shall Abe expressly perdtted           without license:

                         “(a) Plumbing work done by a propet!
                    owner ln a building ow%~d or oecupled’by L.L
                    as his home;*
      \
. .




          Hoa, Stuart B. LumpkinS,   Page 2 (V-1186)



                       The validity of the Plumbing License Law of 1947 was
          expressly sustained in Ex partc George, 152 Tex. Crim. 465, 215
S.W.2d 170 (1948). This office has previously held in Opinion V-
          549 (1948) that this statute doe.6 not prohibit a property owner from
          doing plumbing work without a license in a building under construe-
          tion which is to be occupied by him as his home,

                       For the exception allowed in Subsection (a) 02 Section 3
          of Article &&43-101 to be applicable, wr thinkthe plumbing work
          must be dose ill property owned or’ occupied by the ,property cjwnu
          as his home o# to’be occupied by.him as his home.’ The basic req-
          uisite for &-application   of the exceptr?n is that the person propos-
          ing to do the plumblmg work musl be doing such work on hia own
          property whichhe occupies as hie time or intends to occupy as his
          home. Ao Gas bsld in Opinion V-549, he can perform the plumbing
          work on property aa to which he possesses tbe present intention of
          ownorshlp a$ his home, although he has not as yet occupied or does
          not at the pteBe@ occupy the premises as his home. On the other
          hand, when the owner ia constructing a house for the purpose of re-
          aale aad hag no intention of occupying it as his ho-     we agree with
          you that the exception doe8 not apply.

                      Your question is accordingly     answered   in the negative.


                                     SUMMARY

                       The provisbna   of Section 3(a) of the Plumbing
                License Law of 1947 (Article 6343-101, V.C.S.). per-
                mitting an ynlicenaed person to do plumbing work in
                or on a building owned or occupied by him bs a home,
                does mot apply to an unlicensed property owner and
                unlicensed third parties employed by him fn doing
                 lumbing work on a house being bui!t by such owner
                Por the purpose of sale, and not intended for use or
                occupancy by him as a home.

                                                     Very truly yours,

                                                      PRICE DANIEL
                                                     Attorney General


          APPROVED:                                  ~y2a+zx~~
                                                        Mary K. Wall
          Jelrse P. Luton, Jr,                              Assistant
          Reviewing Assistant

          Charles D. Mathews
          First Aseistant

          MKWfmwb